EXHIBIT 10.1
 
 
 
Empire Petroleum Corporation
 
2019 Stock Option Plan
 
 
I. PURPOSE
 
The Empire Petroleum Corporation 2019 Stock Option Plan (the "Plan") has been
established by Empire Petroleum Corporation, a Delaware corporation
(the "Company"), to attract and retain the best available employees, directors,
and independent contractors and to encourage the highest level of performance by
such individuals in order to serve the best interests of the Company and its
stockholders.  The Plan is expected to contribute to the attainment of these
objectives by offering eligible individuals the opportunity to acquire stock
ownership interests in the Company, and to provide them with incentives to put
forth and maximize efforts for the success of the Company.
 
II. DEFINITIONS
 
The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:
 
(a) "1934 Act" means the Securities Exchange Act of 1934, as amended, or any
successor statute.
 
(b) "Award" means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, or both.
 
(c) "Award Agreement" means a written agreement between the Company and a
Participant with respect to a grant of an Award.
 
(d) "Board" means the Board of Directors of the Company.


(e) "Cause" shall mean the following:
 

 
(i)
misconduct in or neglect of the responsibilities of Participant in his or her
position with the Company;

 

 
(ii)
committing any act of dishonesty or fraud or any crime affecting the Company's
assets or reputation;

 

 
(iii)
conviction of any felony;

 

 
(iv)
engaging in any business competing with the Company;

 

 
(v)
disclosing Company proprietary information without prior authorization;

 
 
 
 

--------------------------------------------------------------------------------

 
(vi)
conduct on the part of Participant that makes his or her continued employment
prejudicial to the Company's best interest;

 

 
(vii)
misappropriation of any corporate asset; or

 

 
(viii)
any material violation of any Company policy;

 
in each case, as determined by the Board.
 
If a Participant and the Company are parties to an employment agreement,
employment letter or any other form of agreement and such agreement contains a
definition of "cause," then such definition of "cause" shall apply for purposes
of this Plan and any Award issued hereunder.  A Participant shall be considered
to have been discharged for Cause if the Company determines within thirty (30)
days after his resignation or discharge that discharge for Cause was warranted.
 
(f) "Code" means the Internal Revenue Code of 1986, as amended.  Reference in
the Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.


(g) "Change in Control" means the occurrence of any of the following events:
 
(i) the date any one person, or more than one "person" acting as a group,
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person(s)) ownership of Common Stock
possessing more than fifty percent (50%) of the total voting power of the Common
Stock of the Company (except that for purposes of this definition, "person"
shall not include any person (or any person that controls, is controlled by or
is under common control with such person) who as of the date of an Award
Agreement owns ten percent (10%) or more of the total voting power represented
by the outstanding voting securities of the Company, or a trustee or other
fiduciary holding securities under any employee benefit plan of the Company, or
a corporation that is owned directly or indirectly by the Shareholders of the
Company in substantially the same percentage as their ownership of the Company);
 
(ii) the date the following individuals cease for any reason to constitute a
majority of the number of directors then service: individuals who constitute the
Board as of the date the Plan is approved by the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including, but not limited to, a
consent solicitation, relating to the election of directors of the Company)
whose appointment or election by the Board or nomination for election by the
Company's stockholders was approved or recommended by a vote of a majority of
the directors then still in office who either were directors on the date hereof
or whose appointment, election or nomination for election was previously so
approved or recommended;
 
(iii) any consolidation or merger to which the Company is a party, if following
such consolidation or merger, stockholders of the Company immediately prior to
such consolidation or merger shall not beneficially own securities representing
at least fifty-one percent (51%) of the combined voting power of the outstanding
voting securities of the surviving or continuing corporation; or
 
- 2 -

--------------------------------------------------------------------------------

(iv) any sale, lease, exchange or other transfer (in one transaction or in a
series of related transactions) of all, or substantially all, of the assets of
the Company, other than to an entity (or entities) of which the Company or the
stockholders of the Company immediately prior to such transaction beneficially
own securities representing at least fifty-one percent (51%) of the combined
voting power of the outstanding voting securities.
 
Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation resulting from or in respect of an Award would result in the
imposition of an additional tax under Code Section 409A if the foregoing
definition of "Change in Control" were to apply, but would not result in the
imposition of any additional tax if the term "Change in Control" were defined
herein to mean a "change in control event" within the meaning of Treasury
Regulation Section 1.409A-3(i)(5), then "Change in Control" shall mean a "change
in control event" within the meaning of Treasury Regulation Section
1.409A-3(i)(5), but only to the extent necessary to prevent such compensation
from becoming subject to an additional tax under Code Section 409A.
 
(h) "Compensation Committee" means a committee of the Board that is selected by
the Board as provided in Section IV(a); provided, however, upon and after the
time that a Director, officer or Participant of the Company first becomes
subject to Section 16(b) of the 1934 Act, each member of the Committee shall, if
practicable, be a "nonemployee director" within the meaning of the rules
promulgated under such Section 16(b) and an "outside director" within the
meaning of Treasury Regulation Section 1.162-27(e)(3).
 
(i) "Common Stock" means the common stock of the Company, or any security into
which such common stock may be changed by reason of any transaction or event of
the type described in Article VIII.
 
(j) "Company" means Empire Petroleum Corporation, a Delaware corporation.
 
(k) "Director" means an individual who is a member of the Board who is not an
Employee.
 
(l) "Disability" has the meaning set forth in Code Section 409A and the Treasury
Regulations thereunder.
 
(m) "Employee" means any person who is an employee of the Company or one of its
subsidiaries, including an employee who is an officer or member of the Board.
 
(n) "Exercise Price" means the price at which a Participant may purchase a Share
pursuant to an Option.
 
(o) "Fair Market Value" means, as of any specified date, the fair market value
of a share of Common Stock as determined in good faith in writing by the
Compensation Committee in such manner as it deems appropriate, in accordance
with Code Section 409A and, if applicable, the applicable provisions of the Code
with respect to grants of ISOs.
 
 
 
- 3 -

--------------------------------------------------------------------------------

(p) "Incentive Stock Option" or "ISO" means a stock option intended to qualify
as an "incentive stock option" within the meaning of Code Section 422.
 
(q) "Independent Contractor" means a person who is engaged by the Company or any
of its subsidiaries to provide bona fide consulting or advisory services for the
Company or any of its subsidiaries; provided that such services are not in
connection with the offer or sale of securities in a capital raising transaction
and do not directly promote or maintain a market for the Company's securities.
 
(r) "Option" means an Award granted under Article VII of the Plan and includes
both Incentive Stock Options to purchase Common Stock and Options that do not
constitute Incentive Stock Options to purchase Common Stock.
 
(s) "Participant" means an Employee, Director, or Independent Contractor who has
been granted an Award.
 
(t) "Plan" means the Empire Petroleum Corporation 2019 Stock Option Plan, as
amended from time to time.
 
(u) "Service" means service as an Employee, Director or Independent Contractor.
 
(v) "Share" means a share of Common Stock issued under this Plan.  A Share
issued under this Plan shall be subject to dilution in the event that additional
Shares are issued by the Company.
 
III. EFFECTIVE DATE AND DURATION OF THE PLAN
 
The Plan shall become effective on April 3, 2019 ("Effective Date"). No further
Awards may be granted under the Plan after ten (10) years from the effective
date of the Plan.  The Plan shall remain in effect until all Options granted
under the Plan have been exercised or expired.
 
IV. ADMINISTRATION
 
(a) Composition of Compensation Committee.  The Board may appoint at least two
Directors to be the members of the Compensation Committee, with the
authorization to exercise the powers described in this Article IV.  If the Board
fails to appoint a separate Compensation Committee, the full Board shall serve
as the Compensation Committee.
 
(b) Powers.  Subject to the express provisions of the Plan, the Compensation
Committee shall have authority, in its discretion, to determine which Employees,
Directors, or Independent Contractors shall receive an Award, the time or times
when such Award shall be made, the type of Award that shall be made, the number
of shares to be subject to each Option.  In making such determinations, the
Compensation Committee shall take into account the nature of the services
rendered by the respective Employees, Directors, or Independent Contractors
their present and potential contribution to the Company's success and such other
factors as the Compensation Committee in its sole discretion shall deem
relevant.
 
 
 
- 4 -

--------------------------------------------------------------------------------

(c) Additional Powers.  The Compensation Committee shall have such additional
powers as are delegated to it by the other provisions of the Plan.  Subject to
the express provisions of the Plan, this shall include the power to construe the
Plan and the respective agreements executed hereunder, to prescribe rules and
regulations relating to the Plan, and to determine the terms, restrictions and
provisions of the agreement relating to each Award, including such terms,
restrictions and provisions as shall be requisite in the judgment of the
Compensation Committee to cause designated Options to qualify as Incentive Stock
Options, and to make all other determinations necessary or advisable for
administering the Plan.  The Compensation Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any
agreement relating to an Award in the manner and to the extent it shall deem
expedient to carry it into effect.  The determinations of the Compensation
Committee on the matters referred to in this Article IV shall be conclusive.
 
V. SHARES SUBJECT TO THE PLAN; AWARD LIMITS
 
(a) Shares Subject to the Plan.
 
(1) Subject to adjustment in the same manner as provided in Article VIII with
respect to shares of Common Stock subject to Options then outstanding, the
aggregate number of shares of Common Stock that may be issued as Options under
the Plan shall not exceed 10,000,000 shares.
 
(2) Shares of Common Stock shall be deemed to have been issued under the Plan
only to the extent actually issued and delivered pursuant to an Award or to the
extent an Award denominated in shares of Common Stock is settled in cash. 
Further, shares of Common Stock previously granted or issued in connection with
an Award of Options that are subsequently forfeited back to the Company and/or
that are canceled on account of termination or expiration of an Award shall be
made available for issuance as Awards of Options under the Plan.
 
(b) Stock Offered.  Subject to the limitations set forth in Section V(a), the
stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company.  Any of such shares which remain unissued and which
are not subject to outstanding Awards at the termination of the Plan shall cease
to be subject to the Plan but, until termination of the Plan, the Company shall
at all times make available a sufficient number of shares to meet the
requirements of the Plan.
 
VI. ELIGIBILITY
 
(a) Eligible Persons. Awards may be granted only to persons who, at the time of
grant, are Employees, Directors, or Independent Contractors.  An Award may be
granted on more than one occasion to the same person, and, subject to the
limitations set forth in the Plan, such Award may include an Incentive Stock
Option, an Option that is not an Incentive Stock Option or any combination
thereof.
 
 
 
- 5 -

--------------------------------------------------------------------------------

(b) Selection of Participants. The Compensation Committee shall select the
individuals who shall receive Options and shall determine the number of shares
of Common Stock subject to a particular Option grant in its sole discretion.
 
VII. STOCK OPTIONS
 
(a) Option Period.  The term of each Option shall be as specified in the Award
Agreement as determined by the Compensation Committee at the date of grant, but
in no event shall an Option be exercisable after the expiration of ten (10)
years from the date of grant.
 
(b) Vesting; Limitations on Exercise of Option.  Unless otherwise determined by
the Compensation Committee, no Option shall be exercisable until it has vested.
The vesting and exercisability schedule applicable to Options shall be
determined by the Compensation Committee and specified in the applicable Award
Agreement or an amendment to the Award Agreement.  The Compensation Committee
may accelerate the vesting or exercisability of any or all outstanding Options
at any time for any reason.
 
(c) Expiration of Option; Forfeiture. Except as otherwise provided in an Award
Agreement, if a Participant's Service terminates, then the Participant's Options
shall expire or be forfeited as follows:
 
(1) Termination of Service (Except by Death or for Cause). The Options shall
expire on the earliest of:
 
(i) the expiration of the period described in (a) above;
 
(ii) the date that is three (3) months after the termination of the
Participant's Service for any reason other than death or Disability, or, except
in the case of ISOs, such later date as the Compensation Committee may
determine; or
 
(iii) the date that is six (6) months after the termination of the Participant's
Service by reason of Disability, or such later date as the Compensation
Committee may determine.
 
Notwithstanding paragraph (b) above, upon a Participant's termination of Service
other than by death or for Cause, the Participant may exercise all or part of
the Participant's Option, to the extent the Options have vested and are
exercisable under the terms of the Plan and the Award Agreement, at any time
before the expiration of such Options.  Further, to the extent the Options have
vested and are exercisable under the terms of the Plan and the Award Agreement,
in the event that the Participant dies after the termination of the
Participant's Service but before the expiration of the Participant's Options,
all or part of such Options may be exercised (prior to expiration) by the
executors or administrators of the Participant's estate or by any person who has
acquired such Options directly from the Participant by beneficiary designation,
bequest, or inheritance.
 
(2) Termination of Service for Cause. Unless otherwise determined by the
Compensation Committee in its sole discretion or as otherwise provided in a
Participant's Award Agreement, in the event that a Participant's Service is
terminated for Cause, the Participant shall immediately forfeit all of his
Options (whether or not vested).
 
 
 
- 6 -

--------------------------------------------------------------------------------

(3) Death of Participant. If a Participant dies while the Participant is in
Service, then the Participant's Options shall expire on the earlier of the
following dates:
 

 
(i)
the expiration of the period described in (a) above; or

 

 
(ii)
the date that is one (1) year after the Participant's death.

 
To the extent the Options have vested and are exercisable under the terms of the
Plan and the Award Agreement, all or part of such Options may be exercised
(prior to expiration) by the executors or administrators of the Participant's
estate or by any person who has acquired such Options directly from the
Participant by beneficiary designation, bequest, or inheritance.
 
(d) Special Limitations on Incentive Stock Options.  An Incentive Stock Option
may be granted only to an individual who is employed by the Company or any
parent or subsidiary corporation (as defined in Code Section 424) at the time
the Option is granted.  To the extent that the aggregate Fair Market Value
(determined at the time the respective Incentive Stock Option is granted) of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, such Incentive Stock Options shall be treated as Options which
do not constitute Incentive Stock Options.  The Compensation Committee shall
determine, in accordance with applicable provisions of the Code, Treasury
Regulations and other administrative pronouncements, which of a Participant's
Incentive Stock Options will not constitute Incentive Stock Options because of
such limitation and shall notify the Participant of such determination as soon
as practicable after such determination.  No Incentive Stock Option shall be
granted to an individual if, at the time the Option is granted, such individual
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or of its parent or subsidiary
corporation, within the meaning of Code Section 422(b)(6), unless (i) at the
time such Option is granted the option price is at least one hundred ten percent
(110%) of the Fair Market Value of the Common Stock subject to the Option, and
(ii) such Option by its terms is not exercisable after the expiration of five
(5) years from the date of grant.  An Incentive Stock Option shall not be
transferable otherwise than by will or the laws of descent and distribution, and
shall be exercisable during the Participant's lifetime only by such Participant
or the Participant's guardian or legal representative.
 
(e) Stock Option Award Agreement.  Each Option shall be evidenced by a Stock
Option Award Agreement in such form and containing such provisions not
inconsistent with the provisions of the Plan as the Compensation Committee from
time to time shall approve, including, without limitation, provisions to qualify
an Incentive Stock Option under Code Section 422.  Each Stock Option Award
Agreement shall specify the effect of termination of (i) employment, or (ii) any
period of service as a Director or Independent Contractor on the exercisability
of the Option.  The terms and conditions of the respective Award Agreements need
not be identical.  Subject to the consent of the Participant, the Compensation
Committee may, in its sole discretion, amend an outstanding Stock Option Award
Agreement from time to time in any manner that is not inconsistent with the
provisions of the Plan.
 
 
 
- 7 -

--------------------------------------------------------------------------------

(f) Option Price and Payment.  The price at which a share of Common Stock may be
purchased upon exercise of an Option shall be determined by the Compensation
Committee but, subject to adjustment as provided in Article VIII, such purchase
price shall not be less than the Fair Market Value of a share of Common Stock on
the date such Option is granted.  Unless an Award Agreement provides otherwise,
the Option or portion thereof may be exercised by delivery of an irrevocable
notice of exercise to the Company, as specified by the Compensation Committee. 
The purchase price of the Option or portion thereof shall be paid in full in the
manner prescribed by the Compensation Committee, unless otherwise specified in
such Award Agreement.  Separate stock certificates shall be issued by the
Company for those shares acquired pursuant to the exercise of an Incentive Stock
Option and for those shares acquired pursuant to the exercise of any Option that
does not constitute an Incentive Stock Option.
 
(g) Restrictions on Repricing of Options.  Except as provided in Article VIII,
the terms of outstanding Awards may not be amended to reduce the exercise price
of outstanding Options or cancel, exchange, substitute, buyout or surrender
outstanding Options in exchange for cash, other Awards or Options with an
exercise price that is less than the exercise price of the original Options
without Board approval.
 
(h) Shareholders Agreement; Stockholder Rights and Privileges.  As a condition
to the grant, exercise, or settlement of an Option, the Company shall require
each Participant to agree to be bound by and adhere to all or specified portions
of the terms of the Shareholders Agreement.  In this connection, the Company may
provide that a Participant will not necessarily enjoy the same rights or
privileges as the other stockholders of the Company.  The Participant shall be
entitled to all the privileges and rights of a stockholder only with respect to
such shares of Common Stock as have been purchased under the Option and for
which certificates of stock have been registered in the Participant's name.  The
Company shall provide the necessary documentation within five (5) business days
from the date of the exercise event as described in the Award Agreement.
 
VIII. RECAPITALIZATION OR REORGANIZATION
 
(a) No Effect on Right or Power.  The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company's or any
subsidiary's capital structure or its business, any merger or consolidation of
the Company or any subsidiary, any issue of debt or equity securities ahead of
or affecting Common Stock or the rights thereof, the dissolution or liquidation
of the Company or any subsidiary or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.
 
(b) Adjustment upon a Change in Capitalization
 
 
- 8 -

--------------------------------------------------------------------------------

(1) Subdivision or Consolidation of Shares; Stock Dividends.  The shares with
respect to which Awards may be granted are shares of Common Stock as presently
constituted, but if, and whenever, prior to the expiration of an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
as applicable (i) in the event of an increase in the number of outstanding
shares shall be proportionately increased, and the purchase price per share
shall be proportionately reduced, and (ii) in the event of a reduction in the
number of outstanding shares shall be proportionately reduced, and the purchase
price per share shall be proportionately increased.  Any fractional share
resulting from such adjustment shall be rounded down to the next whole share.
 
(2) Recapitalizations.  If the Company recapitalizes, reclassifies its capital
stock, or otherwise changes its capital structure (a "recapitalization"), the
number and class of shares of Common Stock covered by an Award theretofore
granted shall be adjusted so that such Award shall thereafter cover the number
and class of shares of stock and securities to which the Participant would have
been entitled pursuant to the terms of the recapitalization if, immediately
prior to the recapitalization, the Participant had been the holder of record of
the number of shares of Common Stock then covered by such Award.
 
(c) Adjustment upon a Change in Control.  If a Change in Control occurs, no
later than ten (10) days after the approval by the stockholders of the Company
of the merger, consolidation, reorganization, sale, lease or exchange of assets
or dissolution or such election of Directors, the Compensation Committee, acting
in its sole discretion without the consent or approval of any Participant, shall
effect one or more of the following alternatives, which alternatives may vary
among individual Participants and which may vary among Awards held by any
individual Participant:
 
(1) provide in writing in connection with such transaction constituting the
Change in Control for the continuance and/or assumption of the Options granted
under the Plan, or the substitution of new Options for such Options (with
appropriate adjustment as to the number and kind of securities deliverable with
respect thereto and the purchase price therefor);
 
(2) unless an Award Agreement provides otherwise, accelerate the time at which
Options then outstanding may be exercised so that such Options may be exercised
in full for a limited period of time on or before a specified date (before or
after such Change in Control) fixed by the Compensation Committee, after which
specified date all unexercised Options and all rights of Participants thereunder
shall terminate; or
 
(3) require the mandatory surrender to the Company by selected Participants of
some or all of the outstanding Options held by such Participants (irrespective
of whether such Options are then exercisable under the provisions of the Plan)
as of a date, before or after such Change in Control, as specified by the
Compensation Committee, in which event the Compensation Committee shall
thereupon cancel such Options and the Company shall pay (or cause to be paid) to
each Participant an amount of cash equal to the excess, if any, of (i) (a) the
amount paid by a buyer for a Share of Common Stock, multiplied by (b) the total
number of the Participant's Options to be cancelled under this Subsection
(d)(3), minus (ii) the aggregate exercise price of such Options.
 
 
- 9 -

--------------------------------------------------------------------------------

(d) Payment Deferral.  In the event that the consideration offered to
stockholders of the Company in any transaction described in Subsection (c) above
consists of anything other than cash, the Compensation Committee shall determine
the fair cash equivalent of the portion of the consideration offered which is
other than cash.  In addition, and notwithstanding anything to the contrary
contained in the Plan or the Award Agreement, if the form of payment made to the
Company's stockholders is payable over an extended period of time in relation to
a Change in Control, then the Company may elect to pay a commensurate portion of
any amount payable under this Article VIII as a series of installment payments,
provided that such payments must be made over a period which does not exceed
five (5) years, the payment schedule must be the same as applies to the
Company's stockholders and such schedule must satisfy the requirements of
Treasury Regulation Section 1.409A-3(i)(5)(iv)(A).
 
(e) Other Changes in the Common Stock.  In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions to the
holders of Common Stock occurring after the date of the grant of any Award and
not otherwise provided for by this Article VIII, such Award and any agreement
evidencing such Award shall be subject to adjustment by the Compensation
Committee at its sole discretion as to the number and price of shares of Common
Stock or other consideration subject to such Award.  In the event of any such
change in the outstanding Common Stock or distribution to the holders of Common
Stock, or upon the occurrence of any other event described in this Article VIII,
the aggregate number of shares available under the Plan and the maximum number
of shares that may be subject to Awards granted to any one individual may be
appropriately adjusted to the extent, if any, determined by the Compensation
Committee, whose determination shall be conclusive.
 
(f) Stockholder Action.  Any adjustment provided for in the above Subsections
shall be subject to any required stockholder action.
 
(g) No Adjustments unless Otherwise Provided.  Except as hereinbefore expressly
provided, the issuance by the Company of shares of stock of any class or
securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.
 
IX. AMENDMENT AND TERMINATION OF THE PLAN
 
The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted. 
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no change in the Plan may be made that would
impair the rights of a Participant with respect to an Award theretofore granted
without the consent of the Participant, and provided, further, that the Board
may not, without approval of the stockholders of the Company, (i) amend the Plan
to increase the maximum aggregate number of shares that may be issued under the
Plan or change the class of individuals eligible to receive Awards under the
Plan, or (ii) amend or delete Section VII(f).
 
 
- 10 -

--------------------------------------------------------------------------------

X. MISCELLANEOUS
 
(a) No Right To An Award.  Neither the adoption of the Plan nor any action of
the Board or of the Compensation Committee shall be deemed to give any
individual any right to be granted an Option, or any other rights hereunder
except as may be evidenced by an Award Agreement duly executed on behalf of the
Company, and then only to the extent and on the terms and conditions expressly
set forth therein.  The Plan shall be unfunded.  The Company shall not be
required to establish any special or separate fund or to make any other
segregation of funds or assets to assure the performance of its obligations
under any Award.
 
(b) No Employment Rights Conferred.  Nothing contained in the Plan shall (i)
confer upon any Employee any right with respect to continuation of employment
with the Company or any subsidiary, (ii) confer on any Independent Contractor or
Director any right to remain in the service of the Company or any subsidiary, or
(iii) interfere in any way with the right of the Company or any subsidiary to
terminate his or her employment or service at any time.
 
(c) Other Laws; Withholding.  The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Plan at any time when the
shares covered by such Award have not been registered under the Securities Act
of 1933, as amended, and such other state and federal laws, rules and
regulations as the Company or the Compensation Committee deems applicable and,
in the opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules and regulations available for the
issuance and sale of such shares.  No fractional shares of Common Stock shall be
delivered, nor shall any cash in lieu of fractional shares be paid.  The Company
shall have the right to deduct in connection with all Awards any taxes required
by law to be withheld and to require any payments required to enable it to
satisfy its withholding obligations.
 
(d) No Restriction on Corporate Action.  Nothing contained in the Plan shall be
construed to prevent the Company or any subsidiary from taking any action which
is deemed by the Company or such subsidiary to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan.  No Participant, beneficiary or other person
shall have any claim against the Company or any subsidiary as a result of any
such action.
 
(e) Restrictions on Transfer.  An Award (other than an Incentive Stock Option,
which shall be subject to the transfer restrictions set forth in Article VII(d))
shall not be transferable otherwise than (i) by will or the laws of descent and
distribution, (ii) pursuant to a qualified domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended, or the rules thereunder, or (iii) with the consent of the
Compensation Committee.
 
 
 
- 11 -

--------------------------------------------------------------------------------

(f) Right of Offset.  The Company will have the right to offset against its
obligation to deliver shares of Common Stock under the Plan or any Award
Agreement any outstanding amounts (including, without limitation, travel and
entertainment or advance account balances, loans, repayment obligations under
any Awards, or amounts repayable to the Company pursuant to tax equalization,
housing, automobile or other employee programs) that the Participant then owes
to the Company and any amounts the Compensation Committee otherwise deems
appropriate pursuant to any tax equalization policy or agreement; provided,
however, that no such offset shall be permitted if it would constitute an
"acceleration" of a payment hereunder within the meaning of Code Section 409A,
and that the Company shall not have the right to offset any amount over $5,000
with respect to Awards subject to Code Section 409A.  This right of offset shall
not be an exclusive remedy and the Company's election not to exercise the right
of offset with respect to any amount payable to a Participant shall not
constitute a waiver of this right of offset with respect to any other amount
payable to the Participant or any other remedy.
 
(g) Code Section 409A.  It is the intention of the Company that no Award shall
be "deferred compensation" subject to Code Section 409A unless and to the extent
that the Compensation Committee specifically determines otherwise, and the Plan
and the terms and conditions of all Awards shall be interpreted accordingly. 
The terms and conditions governing any Awards that the Compensation Committee
determines will be subject to Code Section 409A, including any rules for
elective or mandatory deferral of the delivery of cash or shares of Common stock
pursuant thereto, shall be set forth in the applicable Award Agreement, and
shall comply in all respects with Code Section 409A.  Notwithstanding any
provision herein to the contrary, any Award issued under the Plan that
constitutes a deferral of compensation under a "nonqualified deferred
compensation plan" as defined under Code Section 409A(d)(1) and is not
specifically designated as such by the Compensation Committee shall be modified
or cancelled to comply with the requirements of Code Section 409A, including any
rules for elective or mandatory deferral of the delivery of cash or Shares
pursuant thereto. Unless expressly permitted by the Compensation Committee in an
Award Agreement, a Participant does not have any right to make any election
regarding the time or form of any payment pursuant to an Award.
 
(h) Governing Law.  The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 12 -